             Case 1:21-cr-00194-RDM Document 1 Filed 03/05/21 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                                      CRIMINAL NO.

        v.
                                                              VIOLATIONS:
JAN ASTAPHAN,
                                                               18 U.S.C. § 2423(b)
              Defendant                                       (Travel with Intent to Engage in
                                                                Illicit Sexual Conduct)


                                          INFORMATION

        The United States Attorney charges that:

                                            COUNT ONE

        On or about January 29, 2019, in the District of Columbia and elsewhere, the defendant, JAN

ASTAPHAN, did travel in interstate commerce with a motivating purpose of engaging in any illicit sexual

conduct with another person.

        (Travel with Intent to Engage in Illicit Sexual Conduct, in violation of Title 18, United States
        Code, Section 2423(b)).



                                       Channing D. Phillips
                                      Acting U.S. Attorney
                                      D.C. Bar No. 415793


                                     ___________
                                     Amy E. Larson
                                     Assistant United States Attorney, New
                                     York Bar No. 4108221
                                     U.S. Attorney's Office
                                     555 4th Street, N.W., Room 4-842
                                     Washington, D.C. 20530
                                     202-252-7863
                                     Amy.larson2@usdoj.gov
